Name: Decision No 2/99 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, of 3 September 1999 setting up a working party on social matters
 Type: Decision
 Subject Matter: European construction;  social affairs;  Africa
 Date Published: 1999-10-05

 Avis juridique important|21999D1005(02)Decision No 2/99 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, of 3 September 1999 setting up a working party on social matters Official Journal L 258 , 05/10/1999 P. 0028 - 0028DECISION No 2/99 OF THE ASSOCIATION COUNCILbetween the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part,of 3 September 1999setting up a working party on social matters(1999/654/EC)THE ASSOCIATION COUNCIL,Having regard to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part(1),Whereas Article 73 of the Agreement provides that a working party be set up to evaluate the implementation of Chapters I, II and III of Title VI of the Agreement,HAS DECIDED AS FOLLOWS:Article 1In accordance with Article 73 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, there shall be established a working party on social affairs which shall be responsible for undertaking a continuous and regular evaluation of the implementation of Chapters I, II and III of Title VI of the Agreement.Article 2The working party shall be responsible for:1. ensuring compliance with the principle of non-discrimination on the basis of nationality between workers of Tunisian nationality and workers who are nationals of each Member State as regards working conditions, remuneration and dismissal and social security (within the meaning of the Agreement);2. implementing the social security provisions laid down in Articles 65 to 68 of the Agreement;3. dialogue in social matters in accordance with Article 69 of the Agreement;4. cooperation on social matters referred to in Article 71 of the Agreement.Article 3The working party shall be convened by its chair with the parties' mutual consent. It shall meet alternately in Brussels and Tunisia.Article 4The working party shall be chaired in turn by a representative of the party acting as President of the Association Council.Article 51. The chair shall draw up the provisional agenda for each meeting. It shall be sent with the convening notice to the members of the working party no later than 20 days before the beginning of the meeting.2. The provisional agenda shall include the items in respect of which the chair has received from any of the working party's members, not later than 25 days before the date of the meeting, a request for inclusion on the agenda together with any relevant document.3. The agenda shall be adopted by the working party at the beginning of each meeting. Any item other than those on the provisional agenda may be placed on the agenda if the Community and its Member States, of the one part, and Tunisia, of the other part, so agree.Article 6The Working Party shall comprise officials of the Member States of the European Communities, Tunisia and the Commission of the European Communities, assisted by officials of the General Secretariat of the Council of the European Union.An official of the General Secretariat of the Council of the European Union and an official of the Tunisian Government shall jointly provide the working party with secretarial services.If both parties agree that the presence or participation of particular experts is required in order to obtain specialised information, the working party may invite such experts for such purposes as it shall define.Article 7The working party shall report after each of its meetings to the Association Council and may submit to it drafts or proposals for decisions and/or recommendations.Article 8This Decision shall enter force on the day of its adoption.Done at Luxembourg, 3 September 1999.For the Association CouncilThe PresidentCh. NEFFATI(1) OJ L 97, 30.3.1998, p. 1.